DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  the term “the electrode portion” lacks antecedent bases.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010226017 (JP ‘017) in view of Lee et al. (US Pat. App. Pub. No. 2015/0287533).
With respect to claim 1, JP ‘017 discloses an electronic component (see abstract) comprising: an element body (see FIG. 3, element 1) of a rectangular parallelepiped shape (see FIGS. 1 and 3, and paragraph [0019]) including a first principal surface arranged to constitute a mounting surface (see FIG. 3, element 3 and paragraph [0019]), a second principal surface opposing the first principal surface in a first direction (see FIG. 3, element 2 and paragraph [0019]), a pair of side surfaces opposing each other in a second direction (see FIG. 1, elements 6 and 7 and paragraph [0019]), and a pair of end surfaces opposing each other in a third direction (see FIG. 3, elements 4 and 5 and paragraph [0019]); a plurality of internal electrodes in the element body (see FIG. 3, elements 20), each of the plurality of internal electrodes including one end exposed to a corresponding end surface of the pair of end surfaces (see FIG. 3); and external electrodes at both end portions of the element body in the third direction, each of the external electrodes being coupled to a corresponding internal electrode of the plurality of internal electrodes (see FIG. 3, elements 10 and paragraph [0023]), wherein the each of the external electrodes includes a conductive resin layer covering a portion of the corresponding end surface of the pair of end surfaces near the first principal surface (see FIG. 3, elements 14 and paragraphs [0023] and [0026]), and the each of the external electrodes covers an entirety of the corresponding end surface of the pair of end surfaces (see FIG. 3, elements 12 and paragraph [0024]).
JP ‘197 fails to explicitly teach that the plurality of internal electrodes opposing each other in the second direction.
Lee, on the other hand, teaches that the plurality of internal electrodes are formed to oppose each other in the second direction, each of the plurality of internal electrodes including one end exposed to a corresponding end surface of the pair of end surfaces.  See FIG. 1, elements 121 and 122.  Such an arrangement results in increased mounting stability of a capacitor.  See paragraph [0083].
 Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘197, as taught by Lee, in order to increase the mounting stability of the capacitor.
With respect to claim 2, the combined teachings of JP ‘017 and Lee teach that the one end of the each of the plurality of internal electrodes includes a first region overlapping with the conductive resin layer and a second region not overlapping with the conductive resin layer, when viewed from the third direction.  See JP ‘017, FIG. 3, wherein the lowest internal electrode 20 overlaps with the conductive resin layer, while the center internal electrodes do not overlap with the conductive resin layer.
With respect to claim 3, the combined teachings of JP ‘017 and Lee teach that a length of the first region at the one end of the each of the plurality of internal electrodes in the first direction is smaller than a length of the second region at the one end of the each of the plurality of internal electrodes in the first direction.  See JP ‘017, FIG. 1, noting that the conductive resin covered portions have a reduced area compared to the portions uncovered by conductive resin.  
With respect to claim 4, the combined teachings of JP ‘017 and Lee teach that the each of the external electrodes includes a sintered metal layer on the corresponding end surface of the pair of end surfaces connected to the second region of the one end of the each of the plurality of internal electrodes.  See JP ‘017, FIG. 3, element 12 and paragraph [0024].
With respect to claim 5, the combined teachings of JP ‘017 and Lee teach that the plurality of internal electrodes includes a plurality of first internal electrodes exposed at one of the pair of the end surfaces and a plurality of second internal electrodes exposed at another of the pair of the end surfaces, and the one ends of all of the plurality of first internal electrodes are connected to the sintered metal layer of one of the external electrodes and the one ends of all of the plurality of second internal electrodes are connected to the sintered metal layer of another of the external electrodes.  See JP ‘017, FIG. 3, elements 20 and 10, and paragraph [0024].
With respect to claim 6, the combined teachings of JP ‘017 and Lee teach that the each of the external electrodes includes a plating layer covering the conductive resin layer and the sintered metal layer.  See JP ‘017, FIG. 3, elements 16 and paragraph [0023].
With respect to claim 7, the combined teachings of JP ‘017 and Lee teach that an end edge of the conductive resin layer and the one end of the each of the plurality of internal electrodes cross each other, when viewed from the third direction.  See Lee, FIG. 1.
With respect to claim 8, the combined teachings of JP ‘017 and Lee teach that the conductive resin layer covers a portion of the first principal surface near the corresponding end surface.  See JP ‘017, FIGS. 1 and 3. 
With respect to claim 9, the combined teachings of JP ‘017 and Lee teach that the conductive resin layer covers a portion of a corresponding side surface of the pair of side surfaces near the corresponding end surface.  See JP ‘017, FIGS. 1 and 3.
With respect to claim 10, the combined teachings of JP ‘017 and Lee teach that a portion of the conductive resin layer on the corresponding side surface of the pair of side surfaces opposes the corresponding internal electrode of the plurality of internal electrodes having a polarity different from that of the portion of the conductive resin layer, in the second direction.  See FIG. 3, noting that the conductive resin layer extends farther in the second direction than the gap between the distal end of the internal electrodes and the opposing end surface.
With respect to claim 11, the combined teachings of JP ‘017 and Lee teach that the conductive resin layer is not on the second principal surface.  See Lee, FIG. 1.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010226017 (JP ‘017) in view of Lee et al. (US Pat. App. Pub. No. 2015/0287533), and further, in view of Yamada et al. (US Pat. App. Pub. No. 2018/0197682).
With respect to claim 12, the combined teachings of JP ‘017 and Lee fail to explicitly teach that a distance between each of the pair of side surfaces and an internal electrode of the plurality of internal electrodes nearest to the each of the pair of side surfaces in the second direction is larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction, and larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction.
Yamada ‘682, on the other hand, teaches that a distance between each of the pair of side surfaces and an internal electrode of the plurality of internal electrodes nearest to the each of the pair of side surfaces in the second direction is larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction, and larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction.  See Table 1, sample 2, wherein W1 is larger than T2.  Such an arrangement results in the reduction of acoustic noise.  See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of JP ‘017 and Lee, as taught by Yamada ‘682, in order to reduce the acoustic noise.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 10,510,486) in view of Lee et al. (US Pat. App. Pub. No. 2015/0287533).
With respect to claim 1, Yamada teaches an electronic component (see abstract), comprising: an element body of a rectangular parallelepiped shape (see FIG. 1 and col. 5, lines 2-5) including a principal surface arranged to constitute a mounting surface (see FIG. 1, element 12b and col. 5, lines 9-11), a second principal surface opposing the first principal surface in a first direction (see FIG. 1, element 12a), a pair of side surfaces opposing each other in a second direction (see FIG. 1, elements 12c and 12d), and a pair of end surfaces opposing each other in a third direction (see FIG. 1, elements 12e and 12f); a plurality of internal electrodes disposed in the element body, including one end exposed to the corresponding end surface of the pair of end surfaces (see FIG. 2, elements 16a and 16b, which are shown as being exposed at the respective end surfaces); and external electrodes disposed at both end portions of the element body in the third direction (see FIG. 2, elements 22a and 22b) each of the external electrodes being coupled to a corresponding internal electrode of the plurality of internal electrodes (see FIG. 2), wherein the each of the external electrodes includes a conductive resin layer (see FIG. 2, element 25a) formed to cover a portion near the first principal surface in the corresponding end surface of the pair of end surfaces (see FIG. 2, wherein element 25a extends continuously from an end surface to a first principal surface), and the each of the external electrodes covers an entirety of the corresponding end surface of the pair of end surfaces (see FIG. 2).
Yamada fails to explicitly teach that the plurality of internal electrodes opposing each other in the second direction.
Lee, on the other hand, teaches that the plurality of internal electrodes are formed to oppose each other in the second direction, each of the plurality of internal electrodes including one end exposed to a corresponding end surface of the pair of end surfaces.  See FIG. 1, elements 121 and 122.  Such an arrangement results in increased mounting stability of a capacitor.  See paragraph [0083].
 Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yamada, as taught by Lee, in order to increase the mounting stability of the capacitor.
With respect to claim 2, the combined teachings of Yamada and Lee teach that the one end of the each of the plurality of internal electrodes includes a first region overlapping with the conductive resin layer and a second region not overlapping with the conductive resin layer, when viewed from the third direction.  See Yamada, FIG. 2 and Lee, FIG. 1, noting that the external electrodes overlap with a lead region of the internal electrodes.
With respect to claim 3, the combined teachings of Yamada and Lee teach that a length of the first region at the one end of the each of the plurality of internal electrodes in the first direction is smaller than a length of the second region at the one end of each of the plurality of internal electrodes in the first direction.  See FIG. 1 of Lee, noting that the lead region overlapping the external electrode is smaller than the main body of the internal electrode.
With respect to claim 4, the combined teachings of Yamada and Lee teach that the each of the external electrodes includes a sintered metal layer formed on the corresponding end surface of the pair of end surfaces to be connected to the second region of the one end of the each of the plurality of internal electrodes.  See FIG. 2 of Yamada, element 24a.
With respect to claim 5, the combined teachings of Yamada and Lee teach that the plurality of internal electrodes includes a plurality of first internal electrodes exposed at one of the pair of the end surfaces and a plurality of second internal electrodes exposed at another of the pair of the end surfaces, and the one ends of all the first internal electrodes and the one ends of all the second internal electrodes are connected to the respective sintered metal layers.  See Yamada, FIG. 2, noting that elements 16a and 16b connect to layers 24a and 24b, respectively.
With respect to claim 6, the combined teachings of Yamada and Lee teach that the each of the external electrodes further includes a plating layer formed to cover the conductive resin layer and the sintered metal layer.  See Yamada, FIG. 2, element 26a.
With respect to claim 7, the combined teachings of Yamada and Lee teach that an end edge of the conductive resin layer and the one end of the each of the plurality of internal electrodes cross each other, when viewed from the third direction.  See FIG. 1 of Lee in combination with FIG. 2 of Yamada, noting that the end of the internal electrode would cross the end edge of the conductive resin layer.
With respect to claim 8, the combined teachings of Yamada and Lee teach that the conductive resin layer is formed to also cover a portion near the end surface in the first principal surface.  See FIG. 2 of Yamada, wherein element 25a extends continuously from an end surface to a first principal surface.
With respect to claim 9, the combined teachings of Yamada and Lee teach that the conductive resin layer is formed to also cover a portion near the corresponding end surface of the pair of end surfaces in a corresponding side surface of the pair of side surfaces.  See FIG. 3 of Yamada, wherein element 25a extends continuously from an end surface to a side surface.
With respect to claim 10, the combined teachings of Yamada and Lee teach that a portion of the conductive resin layer located on the corresponding side surface of the pair of side surfaces opposes the corresponding internal electrode of the plurality of internal electrodes having a polarity different from that of the portion, in the second direction.  See Yamada, FIG. 3 in combination with Lee, FIG. 1.
With respect to claim 11, the combined teachings of Yamada and Lee teach that the conductive resin layer is not formed on the second principal surface.  See FIGS. 2 and 3 of Yamada.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 10,510,486) in view of Lee et al. (US Pat. App. Pub. No. 2015/0287533), and further, in view of Yamada et al. (US Pat. App. Pub. No. 2018/0197682).
With respect to claim 12, the combined teachings of Yamada and Lee fail to explicitly teach that a distance between each of the pair of side surfaces and an internal electrode of the plurality of internal electrodes nearest to the each of the pair of side surfaces in the second direction is larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction, and larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction.
Yamada ‘682, on the other hand, teaches that a distance between each of the pair of side surfaces and an internal electrode of the plurality of internal electrodes nearest to the each of the pair of side surfaces in the second direction is larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction, and larger than a distance between the first principal surface and the internal electrode of the plurality of internal electrodes in the first direction.  See Table 1, sample 2, wherein W1 is larger than T2.  Such an arrangement results in the reduction of acoustic noise.  See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yamada and Lee, as taught by Yamada ‘682, in order to reduce the acoustic noise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. US 11,264,172. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 13, claims 1-36 of the ‘172 patent recite an electronic component (see claim 13, col. 67, line 63) comprising: an element body of a rectangular parallelepiped shape including a first principal surface arranged to constitute a mounting surface, a second principal surface opposing the first principal surface in a first direction, a side surface adjacent to the first and second principal surfaces, and an end surface adjacent to the first and second principal surfaces and the side surface claim 13, col. 67, line 64- col. 68, line 2 and claim 20); and on the side surface, wherein the side surface includes a first region close to the first principal surface and the end surface and a second region close to the second principal surface and the end surface (see claim 13, col. 68, lines 6-10 and claim 20), the electrode portion includes a conductive resin layer on the first region, and the second region is exposed from the conductive resin layer (see claim 13, col. 68, lines 6-10 and claim 20).  
With respect to claim 14, claims 1-36 of the ‘172 patent recite that the end surface includes a third region close to the first principal surface and a fourth region close to the second principal surface, the external electrode includes another electrode portion on the end surface and coupled to the electrode portion, the other electrode portion includes a conductive resin layer on the third region, and the fourth portion is exposed from the conductive resin layer included in the other electrode portion.  See claim 13, col. 68, lines 6-10.
With respect to claim 15, claims 1-36 of the ‘172 patent recite that the conductive resin layers included in the electrode portion and the other electrode portion are coupled on a ridge portion between the side surface and the end surface.  See claims 16 and 17.
With respect to claim 16, claims 1-36 of the ‘172 patent recite an electronic component (see claim 13, col. 67, line 63) comprising: an element body of a rectangular parallelepiped shape including a first principal surface arranged to constitute a mounting surface, a second principal surface opposing the first principal surface in a first direction, a side surface adjacent to the first and second principal surfaces, and an end surface adjacent to the first and second principal surfaces and the side surface (claim 13, col. 67, line 64- col. 68, line 2 and claim 20); and an external electrode including an electrode portion on the side surface (see claim 13, col. 68, lines 6-10), wherein the electrode portion includes a first portion including a conductive resin layer (see claim 13, col. 68, lines 6-10) and a second portion including no conductive resin layer (see claim 13, col. 68, lines 6-10), and the first portion is closer to the first principal surface than the second portion (see claim 13, col. 68, lines 6-10 and see claim 20).
With respect to claim 17, claims 1-36 of the ‘172 patent recite that the external electrode includes another electrode portion on the end surface and coupled to the electrode portion, the other electrode portion includes a third portion including a conductive resin layer and a fourth portion including no conductive resin layer, and the third portion is closer to the first principal surface than the fourth portion.  See claim 13, col. 68, lines 6-10.
With respect to claim 18, claims 1-36 of the ‘172 patent recite that the conductive resin layers included in the electrode portion and the other electrode portion are coupled on a ridge portion between the side surface and the end surface.  See claims 16 and 17.
With respect to claim 19, claims 1-36 of the ‘172 patent recite an electronic component (see claim 13, col. 67, line 63) comprising: an element body of a rectangular parallelepiped shape including a first principal surface arranged to constitute a mounting surface and a first side surface adjacent to the principal surface (claim 13, col. 67, line 64- col. 68, line 2); and an external electrode including an electrode portion on the first side surface, wherein the electrode portion includes a first portion including a conductive resin layer, and a second portion including no conductive resin layer, and the first portion is closer to the principal surface than the second portion (see claim 13, col. 68, lines 3-10).
With respect to claim 20, claims 1-36 of the ‘172 patent recite that the element body includes a second side surface adjacent to the principal surface and the first side surface, the external electrode includes another electrode portion on the second side surface and coupled to the electrode portion, and the other electrode portion includes a third portion including a conductive resin layer.  See claim 13, col. 68, lines 3-10).
With respect to claim 21, claims 1-36 of the ‘172 patent recite that the conductive resin layers included in the first and the third portions are coupled on a ridge portion between the first and second side surfaces.  See claim 16.
With respect to claim 22, claims 1-36 of the ‘172 patent recite that the electrode portion includes a sinter metal layer, and the sinter metal layer is covered with conductive resin layer in the first portion, and is exposed from the conductive resin layer in the second portion.  See claims 14 and 15.
With respect to claim 23, claims 1-36 of the ‘172 patent recite that the external electrode includes another electrode portion on the principal surface and coupled to the electrode portion, and the other electrode portion includes a conductive resin layer.  See claim 13, col. 68, lines 6-10.
With respect to claim 24, claims 1-36 of the ‘172 patent recite that the conductive resin layers included in the first portion and the other electrode portion are coupled on a ridge portion between the first side surface and the principal surface.  See claim 16; see also, claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848